Citation Nr: 1507968	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) on the basis of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1949 to May 1971.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2012 rating action.  The record reflects that the Department of Veterans Affairs (VA) St. Paul Pension Management Center processed the appellant's claim although the Regional Office (RO) in Houston, Texas, is the appellant's servicing Regional Office. 

In November 2014, the appellant testified before the undersigned via a videoconference hearing.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

VA is obliged to obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran served in Thailand and the RO has his exposure to chemical dioxins during that service.  Service connection is presumed for ischemic heart disease occurring in dioxin exposed Veterans.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e).  The Veteran's death certificate and autopsy report show findings of cardiomyopathy, a heart transplant, ischemic cardiomyopathy; and aortic atherosclerosis.  In a claim for service connection received in 1995, the Veteran reported that heart disease had been suspected in 1965.  This evidence triggers VA's duty to obtain a medical opinion. 

The Veteran reportedly received treatment at Davis-Monthan Air Force Base Hospital for the period extending from February 1993 to October 2002.  However, the claims folder does not contain these records and other private treatment records have been reported, but are not of record.

Accordingly, the case is REMANDED for the following action: 

1.  Take the necessary steps to obtain records of the Veterans treatment at the Davis-Monthan Air Force Base medical facility (for the period extending from 1993 to 2002), the Tucson VA Medical Center (for the period extending from 1977 to 2002), the Thomas-Davis Medical Center (for the period extending from 1996 to 2002), the University Medical Center (for the period prior to July 2001), and St. Joseph's Hospital (for the period extending from 1994 to 2002).  

If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2014).

3.  Thereafter, the AOJ should arrange for the Veteran's records to be reviewed by a medical doctor.  The examiner should note that the claims folder, including a copy of this remand was reviewed.

The reviewer should opine whether the Veteran had ischemic heart disease; and if so whether it caused or hastened (contributed to) the Veteran's death.

If ischemic heart disease did not play a role in causing or contributing to the Veteran's death; the examiner should opine whether cardiomyopathy began in service, as contended by the Veteran.

The examiner should also opine as to whether a service connected disease or disability otherwise caused or contributed to the Veteran's death.

The examiner must provide reasons for all opinions.

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it to find against it.

If the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified reviewer should provide an opinion. If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

4.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014) and as such expedited handling is required.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

